Citation Nr: 0928802	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  03-34 144A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a skin disability.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The Veteran served on active duty from August 1966 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
a skin disability (folliculitis) and for PTSD.  During the 
course of this appeal, the case was transferred to the RO in 
Phoenix, Arizona, after the Veteran relocated to Arizona.

The January 2002 rating decision on appeal also denied the 
Veteran's claim of entitlement to service connection for 
dysthymic disorder.  In a more recent July 2005 rating 
decision, however, during the pendency of this appeal, the RO 
granted service connection for dysthymic disorder and 
assigned a 30 percent rating, effective March 2005.  Since 
the Veteran did not appeal either the assigned rating or the 
effective date of that award, this claim has been fully 
resolved and is no longer at issue before the Board.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

This case has been before the Board on two prior occasions.  
In April 2006, the Board remanded the case to schedule the 
Veteran for a hearing before a Veterans Law Judge.  The 
Veteran was notified that his hearing was scheduled for 
September 14, 2006.  However, he did not appear, provided no 
explanation for his absence, and did not request to 
reschedule his hearing.  The Board, therefore, deems his 
hearing request withdrawn.  See 38 C.F.R. § 20.702(d) (2008).

In June 2007, the Board remanded the case again for 
additional evidentiary development after it was discovered 
that outstanding clinical records exist from VA and the 
Social Security Administration (SSA).  The Board also 
determined that the Veteran should be scheduled for VA 
examinations to determine whether he has a skin disability 
and PTSD as a result of service.  The case is once again 
before the Board for review.  


FINDINGS OF FACT

1.  The Veteran's skin disability has not been identified as 
chloracne (or other acneform disease consistent with 
chloracne).

2.  The Veteran's skin disability was first diagnosed many 
years after his military service ended and has not been 
etiologically linked by competent medical evidence to his 
service.

3.  It is just as likely as not the Veteran has PTSD as a 
result of his military service.


CONCLUSIONS OF LAW

1.  A skin disability was not incurred in or aggravated by 
service.  38 U.S.C.A.      §§ 1110, 1116 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  Resolving all reasonable doubt in his favor, the 
Veteran's PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 
1154, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the issues on appeal, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.






I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Proper notice 
from VA must inform the claimant of any information and 
medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id. at 486.  

In this case, the Board is granting service connection for 
PTSD.  In light of the favorable outcome, there is no need to 
discuss whether VA has satisfied its duties to notify and 
assist the Veteran with this claim pursuant to the VCAA.  38 
U.S.C.A.    § 5100 et seq.  See also Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  Even were the Board to assume for the 
sake of argument there has not been VCAA compliance 
concerning this claim, such noncompliance would be 
inconsequential because the Veteran is still receiving the 
requested benefit, thereby resulting in no more than harmless 
error.  38 C.F.R. § 20.1102 (2008).

With respect to his claim for service connection for a skin 
disability, letters satisfying the notice requirements under 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in April 
2001, May 2004, July 2007, April 2008, May 2008, September 
2008, and January 2009.  The Board notes that the first 
letter issued in April 2001 was sent prior to the initial 
adjudication of his claim in January 2002, the preferred 
sequence.  The July 2007 letter also informed the Veteran of 
how a downstream disability rating and effective date are 
assigned and the type evidence impacting those 
determinations.  See Dingess, supra.  In sum, VA has 
fulfilled its duty to notify the Veteran under the VCAA.

The Board also finds that VA has fulfilled its duty to assist 
the Veteran by obtaining all relevant evidence in support of 
his claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2008).  Pursuant to the June 2007 Board 
remand, outstanding clinical records from VA and SSA were 
obtained and associated with the claims file.  The Veteran 
was also afforded a VA examination to determine the etiology 
of his skin disability.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  As such, the Board is satisfied that the RO/AMC 
have substantially complied with its prior remand directives.  
See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 
13 Vet. App. 141, 146- 47 (1999).  Accordingly, the Board 
finds that no further development is necessary to meet the 
requirements of the VCAA or the United States Court of 
Appeals for Veterans Claims (Court).

II.  Skin Disability

The Veteran claims that he developed a rash on various parts 
of his body in service and that this condition has never 
fully resolved.  He is, therefore, seeking service connection 
for a skin disability.  For the reasons set forth below, 
however, the Board finds that the preponderance of the 
evidence is against the claim. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b). 
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service. 38 
C.F.R. § 3.303(d).

The Court has held that service connection generally 
requires: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus (i.e., link) between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In this case, the Veteran's service treatment records show 
that he was seen for a rash on several occasions, although a 
chronic skin condition was never identified while on active 
duty.  In August 1967, he was initially treated for a rash on 
the left side of his chest.  In October 1967, he was treated 
for a skin condition diagnosed as tinea corporis.  In April 
1968, he was again treated for tinea corporis as well as a 
rash between his legs.  On examination in July 1969, prior to 
separation from service, the Veteran denied that he was 
currently experiencing skin problems and also denied a 
history of skin problems.  A physical examination revealed no 
abnormalities of the skin.  Thus, since it appears that the 
Veteran's skin problems in service were treated and fully 
resolved prior to his separation from active duty, a chronic 
skin disability was not shown in service.  See Struck v. 
Brown, 9 Vet. App. 145 (1996).  

The first documented evidence of skin problems after service 
was not until April 2001, over 30 years after his separation 
from active duty.  At that time, the Veteran was diagnosed 
with folliculitis on his upper arms and back.  He was noted 
to have a history of tinea corporis, which was presently 
clear.  The Veteran continued to be treated by VA for 
periodic skin problems.  When seen in October 2003, the skin 
condition on his left forearm was diagnosed as atopic versus 
contact dermatitis.  A February 2004 report notes multiple 
hyperkeratotic, excoriated papules on both forearms and on 
his left abdomen, as well as an erythematosus patch on his 
groin area.  The diagnostic assessment included pruigo 
nodularis and intertrigo.  

None of these records, however, includes a medical opinion 
concerning the etiology or date of onset of these skin 
conditions.  As such, none of these records indicates that 
the Veteran's current skin disability is related to service.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."); see also Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000).  The Board also points out that 
the 30-year gap between the Veteran's separation from active 
duty in August 1969 and the first documented post-service 
skin problems in 2001 provides compelling evidence against 
the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000) (ruling that a prolonged period without medical 
complaint can be considered, along with other factors, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability).

But even more fatal to the Veteran's claim is the fact that 
two VA examiners reviewed the claims file and examined the 
Veteran before concluding that it was unlikely that his 
current skin disability is related to service.  During the 
first VA examination, in March 2005, the Veteran reported 
that he had had a rash involving his groin, abdomen, and 
upper extremities off and on since 1967.  The examiner noted 
that the Veteran's service treatment records showed treatment 
for tinea cruris and tinea corporis.  A physical examination 
revealed multiple excoriated, scattered, red crested papules 
on both upper extremities.  The Veteran was also noted to 
have a faint, pink, erythematous plaque with mild scales on 
the abdomen.  No rash was observed in the groin area, 
however.  The examiner determined that the Veteran's lesions 
were clinically consistent with folliculitis.  She then 
stated that this "is not likely that this is secondary to 
treatment of his tinea corporis or related to his military 
service."  She also concluded that the rash on his abdomen 
was consistent with contact dermatitis, the cause of which is 
unknown.  

Since the VA examiner did not provide sufficient rationale 
for her conclusions, the Veteran was afforded another VA 
examination to determine the etiology of his skin disability.  
In April 2008, a different VA examiner reviewed the claims 
file and examined the Veteran before concluding that his 
current skin disability was not related to service.  
Following a thorough physical examination, the examiner 
provided the following diagnoses: (1) sub-acute folliculitis 
of the upper extremities; (2) eczematous dermatitis of the 
hands; (3) actinic keratoses of the upper extremities; (4) 
onychomycosis of the toenails; (5) tinea corporis while in 
service, resolved; (6) tinea cruris while in service, 
resolved; (7) genital wart while in service, resolved.  The 
examiner then concluded that "the veteran's current skin 
conditions are less likely as not caused by or related to the 
veteran's skin conditions for which he was evaluated and 
treated while in service."  The examiner then provided the 
following rationale:

Review of service records show that the veteran was 
evaluated and treated for tinea corporis and tinea 
cruris, and one time for a genital wart.  These 
skin conditions were treated with complete 
resolution and no residuals as demonstrated by a 
normal skin exam on separation physical exam and by 
no skin complaints as demonstrated by SF 89 (Report 
of Medical History) dated 7/28/69, which is silent 
in regards to any skin complaint/condition.  There 
is no objective evidence of any skin 
disability/condition in close proximity to 
veteran's separation from active service.  The 
veteran does not present to medical [sic] for 
complaints of any skin condition until over 30 yrs 
later, in 2001, when he presented with c/o 
[complaints of] "pimple-looking bumps that come 
and go on upper arms and ringworm intermittently in 
groin that was assessed my clinician as 
'folliculitis - mild, upper arms and back.'"  
There was no objective evidence of tinea cruris.  
Thus, there is no compelling medical evidence to 
relate [the] veteran's acute and transitory skin 
presentations noted while in service to his current 
skin conditions. 

Since this opinion is based on a review of the pertinent 
medical history, is consistent with the evidence of record, 
and is supported by sound medical rationale, it provides 
compelling evidence against the Veteran's claim.  Simply 
stated, the VA examiner applied valid medical analysis to the 
significant facts of this case in reaching her conclusion.  
See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008); see 
also Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that 
the adoption of an expert medical opinion may satisfy the 
Board's statutory requirement of an adequate statement of 
reasons and bases if the expert fairly considered the 
material evidence seemingly supporting the Veteran's 
position.).  In short, the medical evidence of record does 
not support the Veteran's claim that his skin disability was 
incurred in service.

In addition to the medical evidence, the Board has also 
considered the Veteran's lay statements in support of his 
claim, including testimony at a personal hearing in March 
2005.  Indeed, the Veteran is competent, even as a layperson, 
to attest to factual matters of which he has first-hand 
knowledge, e.g., experiencing skin problems on various parts 
of his body since service.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005); see also Jandreau v. Nicholson, 
492 F. 3d 1372 (Fed. Cir. 2007).  The Federal Circuit has 
held that lay evidence is one type of evidence that must be 
considered and competent lay evidence can be sufficient in 
and of itself.  But the Board retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would 
include weighing the medical evidence against lay statements.

Although the Veteran is competent to report that he has had 
skin problems since service, the Board must still assess the 
probative value of the Veteran's lay statements in terms of 
whether they also are credible.  See Layno v. Brown, 6 Vet. 
App. 465 (1994). (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).  See also Barr v. Nicholson, 
21 Vet App 303 (2007).  In other words, even if the Board 
were to consider the lay statements concerning the presence 
of skin problems since service, the probative value of these 
statements must still be considered in light of the medical 
and other probative evidence of record.

In making this credibility determination, however, the Board 
affords the lay statements significantly less probative value 
than the service treatment records, the post-service 
treatment records, and the two VA examination reports, which, 
as a whole, show that the Veteran's current skin disability 
is not related to service.  In sum, these medical records 
have significantly greater probative value than the Veteran's 
lay statements.  See Schoolman v. West, 12 Vet. App. 307 
(holding it is the Board's responsibility to weigh the 
evidence (both favorable and unfavorable) and to decide where 
to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others).

In denying the Veteran's claim, since the Veteran served in 
Vietnam during the Vietnam era, the Board has also considered 
the potential argument that his skin disability may be 
presumed to be due to his exposure to Agent Orange in 
Vietnam.  In this regard, it is acknowledged that applicable 
law and regulations provide for a mechanism by which service 
connection may be established for disabilities due to 
exposure to the herbicide commonly referred to as Agent 
Orange, and that there exists a list of diseases for which 
service connection may be presumed for those so exposed.  38 
U.S.C.A. §§ 1113, 1116, 38 C.F.R. §§ 3.307, 3.309.  
Chloracne, however, is the only skin condition included among 
those disabilities for which service connection may be 
presumed, and as indicated above, none of the Veteran's skin 
problems has been identified as chloracne.  Accordingly, 
there is no basis for establishing service connection for the 
Veteran's skin disability on the theory that it developed as 
a consequence of his exposure to herbicides in service.

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for a skin disability.  
And as the preponderance of the evidence is against his 
claim, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Accordingly, the appeal is denied.

III.  PTSD

The Veteran claims that he developed PTSD as a result of 
stressful incidents ("stressors") he experienced while 
serving in Vietnam.  For the reasons set forth below, the 
Board finds that the evidence supports his claim.

Service connection for PTSD, in particular, requires: [1] a 
current medical diagnosis of this condition in accordance 
with 38 C.F.R. § 4.125(a) (i.e., DSM-IV) (presumed to include 
the adequacy of the PTSD symptomatology and the sufficiency 
of a claimed in-service stressor), [2] credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and [3] medical evidence of a causal relationship 
between current symptomatology and the specific claimed in-
service stressor(s).  See 38 C.F.R. § 3.304(f).

There is conflicting medical opinions as to whether the 
Veteran actually has PTSD. Evidence supporting such a 
diagnosis includes numerous VA outpatient treatment records 
dated from 2002 to 2004 showing ongoing treatment for PTSD 
due to stressors he experienced in Vietnam.  On the other 
hand, a VA examiner in March 2005 concluded that the Veteran 
does not meet the criteria for PTSD because he does not 
endorse a sufficient number of avoidance or numbing symptoms.  
 
These conflicting findings reflect that the issue of whether 
the Veteran actually has PTSD is in relative equipoise, i.e., 
about evenly balanced for and against his claim.  In these 
situations, the Veteran is given the benefit of the doubt.  
Consequently, resolving all reasonable doubt in the Veteran's 
favor, the Board finds that he has PTSD.  38 C.F.R. § 3.102.  
See Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the "benefit- 
of-the-doubt" rule, where there exists "an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter," the veteran shall prevail upon the issue).  
Accordingly, the Board finds that the Veteran has proven the 
first and perhaps most essential element of a current PTSD 
diagnosis.

Since the record contains the requisite current diagnosis of 
PTSD, and the necessary linkage of this diagnosis to a 
claimed stressor in service, resolution of this appeal turns 
on whether there also is credible supporting evidence that 
the claimed stressor in service actually occurred.  In 
adjudicating a claim for PTSD, the evidence necessary to 
establish the occurrence of a stressor during service varies 
depending on whether the Veteran was "engaged in combat with 
the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If 
it is shown through military citation or other appropriate 
evidence that a Veteran engaged in combat with the enemy, and 
the claimed stressors are related to combat, the Veteran's 
lay testimony regarding the reported stressors must be 
accepted as conclusive evidence of their actual occurrence, 
provided the testimony is found to be satisfactory, e.g., 
credible and "consistent with the circumstances, conditions, 
or hardships of such service." In such cases, no further 
developmental or corroborative evidence is necessary.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) and (f).

In this case, there is no conclusive evidence that the 
Veteran engaged in combat with an enemy force while in 
Vietnam.  His service personnel records show that he served 
in Vietnam while on active duty and was awarded the National 
Defense Service Medal, the Vietnam Service Medal with Two 
Bronze Service Stars, and the Vietnam Campaign Medal.  
However, he was not awarded the Combat Infantryman Badge, the 
Purple Heart Medal, or any other award associated with valor 
or heroism shown while engaged with an enemy force.  So there 
is no evidence confirming his involvement in combat while 
serving in Vietnam.  See VAOPGCPREC 12-99 (October 18, 1999).

Where a determination is made, as in this case, that the 
Veteran did not "engage in combat with the enemy," or that 
the claimed stressor is not related to combat, his lay 
testimony, alone, will not be enough to establish the 
occurrence of the alleged stressor.  Rather, the record must 
contain service records or other corroborative evidence that 
substantiates or verifies his testimony or statements as to 
the occurrence of the claimed stressor.  See West (Carlton) 
v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).

Evidence in this case acknowledges that the Veteran probably 
experienced various stressors in service which underlie his 
present diagnosis of PTSD.  The Veteran's alleged stressors 
include coming under attack by the Vietcong while operating a 
bulldozer in dangerous areas, which is consistent with his 
military occupational specialty as an Asphalt and 
Construction Equipment Operator.  In a recent report, the 
U.S. Center for Unit Records Research (CURR) indicated the 
Veteran's unit in Vietnam came under enemy attack on February 
18, 1968, in which "thirty enemy mortar rounds fell into 
Camp McDermott (Nha Trang) with three of the enemy mortar 
rounds hitting the 864th Engineer Battalion's motor pool and 
a building adjacent to the battalion's S-4 was completely 
destroyed." 

Since these attacks are consistent with the Veteran's 
statements, including the general location and approximate 
dates, it is at least as likely as not that the Veteran was 
present during these attacks.  The Board notes that there 
need not be corroboration of every detail of his 
participation.  Pentecost v. Principi, 16 Vet. App. 124 
(2002); Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

In conclusion, the Board finds that the evidence shows that 
the Veteran has a confirmed diagnosis of PTSD based on 
verified stressors he experienced in service. According, 
service connection for PTSD is warranted.  


ORDER

Service connection for skin disability is denied.

Service connection for posttraumatic stress disorder is 
granted.



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


